ON MOTION FOR REHEARING

Per Curiam.
We grant the motion for rehearing. In the panel opinion, we affirmed citing Atwell v. State, 128 So.3d 167 (Fla. 4th DCA 2013). Between the time the panel signed off on the opinion and its June 1, 2016 release, the supreme court reversed this court’s decision in Atwell. See Atwell v. State, 197 So.3d 1040, 41 Fla. L. Weekly S244 (Fla. May 26, 2016). Pursuant to the supreme court’s decision, we reverse the sentence in this case and remand to the circuit court for resentencing.
GROSS, DAMOORGIAN and CONNER, JJ., concur.